PER CURIAM.
This action was commenced on the twenty-fourth day of March, 1917, by the county treasurer of Apache county, to recover back salary for the years 1915 a.nd 1916. Prom the stipulation of facts in the record, it appears that Apache county was, during said years, a county of *141the first class, containing property of an equalized, assessed valuation of more than $3,000,000 and less than $9,000,000; that during said two years plaintiff was paid as his salary, the sum of $3,000. He claims the right to a salary of $2,200 a year, a total sum of $4,400 for the two years. The action is to recover the balance of $1,400. The county interposed the one-year statute of limitation, viz., subdivision 3, paragraph 709, Revised Statutes of Arizona of 1913. The trial court rendered judgment for the plaintiff for the sum of $612.50, stating that the same was allowed as and for .plaintiff’s “back salary due him for the last 10% months of the year 1916, it being the ruling of this court that plaintiff’s claim for back salary [is barred] by the one-year statute of limitation.”
From the judgment the plaintiff appeals, and assigns as error the said ruling.
On the authority of Santa Cruz County v. McKnight, decided December 31, 1918, ante, p. 103, 177 Pac. 256, the judgment must be affirmed, for the reason that the same question here presented was decided in that case adversely to this appellant’s contention.
The judgment is therefore affirmed.